PER CURIAM.
The defendant Kenneth Elman Neves was convicted of the crime of assault with a dangerous weapon and appeals.
Defendant assigns as error the refusal of the trial court to instruct the jury in accordance with two of his requested instructions.
*56An examination of the record discloses that the requested instructions were improper statements of the law as they related to the facts in controversy.
Defendant also apparently complains of an instruction given by the trial court. Defendant did not except to the instruction as given. However, we have examined the instruction and find it a correct statement of the law.
Finding no error in the record, the judgment is affirmed.